Citation Nr: 0807733	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  03-25 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES 

1.  Entitlement to service connection for nicotine 
dependence, due to tobacco use in service, for accrued 
purposes.

2.  Entitlement to service connection for emphysema/chronic 
obstructive pulmonary disease (COPD), due to tobacco use in 
service, for accrued purposes.

3.  Entitlement to service connection for post-operative 
radical prostatectomy due to bladder cancer, due to tobacco 
use in service, for accrued purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from October 1945 to August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2005, the Board remanded the case to the RO for 
additional notice and development.  The case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  At the time of the veteran's death, in April 1999, the 
appellant was married to the veteran, and in July 1999, the 
appellant filed a claim for accrued benefits.  

2.  At the time of the veteran's death, he had pending claims 
seeking service connection for nicotine dependence, 
COPD/emphysema, and bladder cancer.

3.  Resolving all reasonable doubt in the appellant's favor, 
the medical evidence shows that the veteran developed 
nicotine dependence during service.  

4.  COPD/emphysema had its onset during service.

5.  Bladder cancer had its onset during service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
for accrued benefits purposes, nicotine dependence was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2007).

2.  The criteria for service connection for COPD/emphysema, 
for accrued purposes, have been met.  38 U.S.C.A. §§ 1110, 
5107, 5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.1000 (2007).

4.  The criteria for service connection for bladder cancer, 
for accrued benefits purposes, have been met.  38 U.S.C.A. 
§§ 1110, 5107, 5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
nicotine dependence, emphysema/COPD, and bladder cancer, 
which represents complete grant of the benefits sought on 
appeal.  Thus, no discussion of VA's duties to notify and 
assist is required.

At the time of his death, the veteran had pending claims of 
service connection for the above listed disorders.  When a 
veteran had a claim pending at the time of his death, his 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing ratings or decisions or other evidence that 
was on file when he died. 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
Although the appellant's claim for accrued benefits is 
separate from the claims that the veteran filed prior to his 
death, the accrued benefits claim is "derivative of" the 
veteran's claims and the appellant takes the veteran's claims 
as they stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).

The Board notes that Congress amended 38 U.S.C.A. § 5121 to 
repeal the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits.  This change applies only to deaths 
occurring on or after the date of enactment, December 16, 
2003.  Because the veteran died before the date of enactment, 
this change does not apply in this case and is noted only for 
information purposes. 

Under 38 U.S.C.A. § 5121(c), there is a requirement for an 
accrued benefits claim that the application "must be filed 
within one year after the date of death."  38 U.S.C.A. § 
5121(c) (West 2002); 38 C.F.R. § 3.1000(a), (c).  The veteran 
died in April 1999, and the appellant initiated her claim in 
July 1999, less than four months later.  Thus, she meets the 
requirement for filing an accrued benefits claim.

The adjudication of an accrued claim is limited to the 
evidence physically or constructively of record at the time 
of the veteran's death.  38 C.F.R. § 3.1000(a); see also 
Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993).  Thus, although the 
Board remanded for further opinion in February 2005, in light 
of 38 C.F.R. § 3.1000(a), none of the medical evidence not 
physically or constructively of record at the time of the 
veteran's death in April 1999 may be considered in this 
disposition of this appeal.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to claims based on tobacco use, in February 1993, VA's 
General Counsel held that direct service connection may be 
granted if the evidence shows injury or disability resulting 
from tobacco use during service.  VAOPGCPREC 2-93, 58 Fed. 
Reg. 42756 (1993).  Service connection may also be 
established for disability due to tobacco use if the evidence 
shows that the veteran incurred nicotine dependence in 
service.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  

Current law prohibits generally VA from granting service 
connection for a disability on the basis that it resulted 
from disease attributable to the use of tobacco products by a 
veteran during his or her service.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2007).  The statute and its 
implementing regulation, however, apply only to claims filed 
after June 9, 1998; the veteran filed these claims in 
November 1997.  Thus, although appellant filed claim for 
accrued benefits after ban on tobacco related claims, because 
the veteran's claims were filed prior to the ban, and he 
would have been entitled to these benefits at the time of his 
death, she is entitled to pursue her claim for accrued 
benefits as secondary to the veteran's in-service tobacco 
use.  Sheets v. Nicholson, 20 Vet. App. 463 (2006).  The 
Board must thus consider the appellant's under the law as it 
existed prior to June 9, 1998.

At the time of his death, the pertinent evidence included a 
December 1997 statement from his treating physician, Dr. 
Marie T. Richfield, who diagnosed him as having COPD due to 
his long-standing tobacco use since "teenhood."  In 
December 1997 statements, another of the veteran's treating 
physicians, Dr. Fernando D. Borges, reported that the veteran 
developed bladder cancer and severe emphysema due to smoking.

In a March 1998 statement, Dr. Borges reiterated that the 
veteran had bladder cancer and severe emphysema due to 
cigarette smoking, and essentially opined that the veteran 
had a long-standing addiction to nicotine.  In a separate 
March 1998 statement, another of the veteran's private 
physicians, Dr. Himanshu Chandarana in essence agreed that 
the veteran became nicotine dependent in service and stated 
that due to his "prolonged addiction to cigarettes," since 
his teens, he developed COPD.

In July 1998, the veteran was afforded a formal VA 
examination.  The examiner diagnosed the veteran as having 
severe pulmonary emphysema and recurrent transitional cell 
carcinomas of the urinary bladder.  With respect to the 
etiology of these diseases, he opined that his pulmonary 
disease was directly related to his cigarette smoking but 
that his bladder can was not because it developed several 
years after he ceased smoking.  Because of the conflicting 
evidence regarding when the veteran began smoking regularly, 
i.e., at age 11, prior to service, or at age 17, during 
service, he indicated that he was unable to determine when 
the veteran became nicotine dependent.

In several statements, the veteran acknowledged smoking 
cigarettes "of and on" since age 11, but maintained that he 
did not begin to smoke regularly until boot camp, when he was 
provided tobacco products by the service department.  Also of 
record at the time of the veteran's death are several lay 
statements, dated in March, May and June 1998, that 
corroborate the veteran's report that he did not smoke 
regularly prior to service and that he became nicotine 
dependent and smoked regularly since serving on active duty.  
Indeed, in the statements, the affirmants cited the 
cigarettes that were included in the service rations as the 
source of the veteran's cigarettes.

The veteran died on April [redacted], 1999.  In light of the above, 
the Board finds that the competent lay and medical evidence 
physically or constructively of record at the time of his 
death is at least in equipoise and thus supports the 
appellant's claim that the veteran became nicotine dependent 
during service.  The competent lay and medical evidence 
physically or constructively of record at the time of the 
veteran's death is also at least in equipoise and thus also 
shows that his emphysema/COPD and bladder cancer developed 
due to his in-service tobacco use.  Thus, service connection 
for nicotine dependence, COPD/emphysema, and for bladder 
cancer, for accrued benefits purposes, is warranted.


ORDER

Service connection for nicotine dependence, for purposes of 
accrued benefits, is granted.

Service connection for COPD/emphysema, for purposes of 
accrued benefits, is granted.

Service connection for post-operative radical prostatectomy 
due to bladder cancer, for purposes of accrued benefits, is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


